Title: From Thomas Jefferson to Stephen Cathalan, Sr., 13 August 1788
From: Jefferson, Thomas
To: Cathalan, Stephen, Sr.


          
            
              Sir
            
            Paris Aug. 13. 1788.
          
          I have to acknolege the receipt of your two favors of June and July 11. and to thank you for the political intelligence they contained which is always interesting to me. I will ask a continuance of this, and especially that you inform me from time to time of the movements in the ports of Marseilles and Toulon which may seem to indicate peace or war. These are the most certain presages possible, and being conveyed to me from all the ports, they will always enable me to judge of the intentions or expectations of the ministry, and to notify you of the result of the intelligence from all the ports, that you may communicate it to the American commerce.
          I have the pleasure to inform you that the new constitution proposed to the United states, has been established by the votes of 9. states. It is happy for us to get this operation over before the war kindled in Europe could affect us, as by rendering us more respectable we shall be more probably permitted by all parties to remain neutral.
          I take the liberty of putting under your cover a letter for Mr. Bernard, containing some seeds, and another to Giuseppe Chiappe our consul at Mogador. I thank you for your settlement of the price of the Observations meteorologiques, and I have repaid the 60. livres to Sr. John Lambert in your name.
          When the nursery man, whom you have been so good as to employ to prepare the olives and olive plants to be sent to Charleston, shall be executing that commission, I shall be glad if he will at the same time prepare a few plants only of the following kinds
          
            Figs, the best kind for drying, and the best kind for eating fresh.
            Raisins. The best kind for drying. A few plants.
            Brugnolles. Do.
            Cork trees, a few plants.
            

Pistaches}A few plants.


Capers


          
          I desire only a few plants of each of these that they may not take too much of the place of the olives which is our great object, and the sole one we have at heart. If you will be so good as to give the Nursery man this order immediately, it will save you the necessity of recurring to my letter when the season comes. I have the honour to be with great and sincere esteem, Sir your most obedient & most humble servt.,
          
            Th: Jefferson
          
        